         Case 19-36767 Document 225 Filed in TXSB on 01/25/21 Page 1 of 17




                    THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

In re:                                     §
                                           §
NEWSCO INTERNATIONAL ENERGY                §       Case No. 19-36767 (DRJ)
SERVICES USA, INC.                         §
                                           §       Chapter 11
                    Debtor                 §

                 DEBTOR’S AMENDED PLAN OF REORGANIZATION


 DATED: January 25, 2021                 Stephen A. Roberts
                                         Clark Hill Strasburger
                                         720 Brazos, Suite 700
                                         Austin, TX 78701
                                         (512) 499-3624
                                         sroberts@clarkhill.com

                                         COUNSEL FOR DEBTOR




DEBTOR’S AMENDED PLAN OF REORGANIZATION
         Case 19-36767 Document 225 Filed in TXSB on 01/25/21 Page 2 of 17




                        THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:                                               §
                                                     §
NEWSCO INTERNATIONAL ENERGY                          §        Case No. 19-36767 (DRJ)
SERVICES USA, INC.                                   §
                                                     §        Chapter 11
                         Debtor                      §

                    DEBTOR’S AMENDED PLAN OF REORGANIZATION

      COMES NOW Newsco International Energy Services USA, Inc. (“Newsco USA” or the
“Debtor”) as debtor-in-possession in this Bankruptcy Case and pursuant to Chapter 11, Title 11,
United States Code (the “Bankruptcy Code”) propose the following Amended Plan of
Reorganization dated January 25, 2021 (the “Plan”).

DEFINITIONS AND USE OF TERMS

1.01          Defined Terms. Unless the context otherwise requires, capitalized terms shall have
the meanings set forth in this Section 1.01.

(a)                     Administrative Claim means a Claim for costs and expenses of
administration of the Bankruptcy Case that is Allowed under sections 503(b), 507(a)(2), 507(b),
or 1114(e)(2) of the Bankruptcy Code, including, without limitation: (a) any actual and necessary
costs and expenses incurred on or after the Petition Date and through the Effective Date of
preserving the Estate and operating the business of the Debtor; (b) Professional Fee Claims and
any other compensation for legal, financial, advisory, accounting, and other services and
reimbursement of expenses Allowed by the Bankruptcy Court under sections 328, 330, 331 or
503(b) of the Bankruptcy Code to the extent incurred on or after the Petition Date and through the
Effective Date; and (c) all fees and charges assessed against the Estate under section 1930, chapter
123, of title 28, United States Code.

(b)                   Allowed means, with respect to any Claim, an Allowed Claim in a particular
Class or category specified.

(c)                    Allowed Claim means either: (i) a Claim against the Debtor or its property
that is allowable under the Bankruptcy Code to the extent that a proof of claim, proof of interest,
or request for payment was timely filed or, with leave of the Bankruptcy Court, was late filed and
as to which no objection has been filed or, if an objection has been filed, is allowed by a Final
Order, unless otherwise provided in this Plan, or (ii) a Claim against the Debtor or its property that
is scheduled and not listed as disputed, contingent or unliquidated, and as to which Claim no
objection has been filed or, if an objection is filed, is allowed by a Final Order.

(d)                  Approved Professional Fees means the fees and expenses of Professionals
approved for payment by orders of the Court.

DEBTOR’S AMENDED PLAN OF REORGANIZATION                                                        Page 1
1" = "1" "WEST\292705487.6" "" WEST\292705487.6
        Case 19-36767 Document 225 Filed in TXSB on 01/25/21 Page 3 of 17




(e)                  Bankruptcy Case means the above-captioned Chapter 11 case pending in
this Bankruptcy Court.

(f)                      Bankruptcy Code means the United States Bankruptcy Code, 11 U.S.C. §
101 et seq.

(g)                   Bankruptcy Court means the United States Bankruptcy Court for the
Southern District of Texas, Houston Division, or such other Court that may have jurisdiction with
respect to Debtor’s Bankruptcy Case.

(h)                   Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure, as
amended, promulgated under 28 U.S.C. § 2075, and the Local Rules of the Bankruptcy Court, as
applicable from time to time to the Debtor’s Bankruptcy Case.

(i)                  Bar Date means the dates subsequent to which proof of a pre-petition Claim
against the Debtor may not timely be filed or, with respect to proofs of claims held by
governmental agencies, the dates by which those must be filed. The Bar Date for government
agencies’ Claims was June 17, 2020 and the Bar Date for all other Claims was April 22, 2020.

(j)                    Business Day means a day that the office of the Clerk of the Bankruptcy
Court is open for business as usual.

(k)                   Claim means (i) any right to payment from the Debtor, whether or not such
right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured; or (ii) any right to an equitable
remedy for breach of performance if such breach gives rise to a right of payment from the Debtor,
whether or not such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured.

(l)                      Claimant means any Person or entity having or asserting a Claim in the
Bankruptcy Case.

(m)                     Class or Classes mean all of the holders of Claims or Equity Interests that
the Debtor has designated pursuant to 11 U.S.C. § 1123(a)(1) as having substantially similar
characteristics as described in Articles V and VI of this Plan.

(n)                 Confirmation means the entry by the Bankruptcy Court of the
Confirmation Order.

(o)                      Confirmation Date means the date on which the Confirmation Order is
entered.

(p)                    Confirmation Order means the order of the Bankruptcy Court confirming
the Plan pursuant to 11 U.S.C. § 1129.

(q)                      Contested Claim means a Claim against the Debtor or its property that
either (a) is listed in the Debtor’s schedules of assets and liabilities as disputed, contingent or
unliquidated; (b) is the subject of a pending action in a forum other than the Bankruptcy Court,

DEBTOR’S AMENDED PLAN OF REORGANIZATION                                                      Page 2
1" = "1" "WEST\292705487.6" "" WEST\292705487.6
        Case 19-36767 Document 225 Filed in TXSB on 01/25/21 Page 4 of 17




unless such Claim has been determined by Final Order in such other forum and Allowed by Final
Order of the Bankruptcy Court; or (c) has had or is subject to a pending objection or request for
estimation filed by the Debtor or by any other party in interest in accordance with the Bankruptcy
Code and the Bankruptcy Rules.

(r)                      Creditor shall have the meaning specified by 11 U.S.C. § 101(9) of the
Bankruptcy Code.

(s)                    Creditors’ Committee means the official committee of unsecured
creditors appointed by the United States Trustee.

(t)                      Creditors’ Trust means the Trust created pursuant to the Plan.

(u)                     Cure Amount means a Claim in the amount necessary to cure any default
or arrearage, together with the amount necessary to compensate for damages suffered as a result
of such default or arrearage, on an unexpired lease or executory contract that has been assumed by
the Debtor pursuant to 11 U.S.C. § 365.

(v)                    Debtor means Newsco International Energy Services USA, Inc, which is
the debtor-in-possession in the Bankruptcy Case.

(w)                    Distribution Agent means an individual or his/her successor, appointed by
the Debtor prior to the Effective Date to act as distribution agent under this Plan.

(x)                    Effective Date means the first Business Day on which (a) the conditions
specified in Article X of this Plan have been satisfied or waived in accordance with the terms of
Article X, and (b) no stay of the Confirmation Order is in effect.

(y)                      Estate means the estate of the Debtor created pursuant to 11 U.S.C. § 541.

(z)                      Equity Interests means all common stock, preferred stock and all the other
interests in the equity of the Debtor, and all rights associated therewith, whether or not transferable
or fully vested, and all Claims arising from or relating to such Equity Interests, including but not
limited to Claims for rescission.

(aa)                     Executory Contract means all contracts and leases to which the Debtor is
a party that is subject to assumption or rejection under section 365 of the Bankruptcy Code.

(bb)                  Final Order means an order or judgment entered by the Bankruptcy Court
or any other court exercising jurisdiction over the subject matter and the parties, as to which the
time to appeal has expired and as to which a stay pending appeal has not been granted.

(cc)                   General Administrative Claim means an Administrative Expense Claim
other than Professional Fee Claims and Claims for fees and expenses under 28 U.S.C. § 1930(a).

(dd)                   General Unsecured Claim means an Unsecured Claim that is not entitled
to priority under 11 U.S.C. § 507(a).



DEBTOR’S AMENDED PLAN OF REORGANIZATION                                                         Page 3
1" = "1" "WEST\292705487.6" "" WEST\292705487.6
        Case 19-36767 Document 225 Filed in TXSB on 01/25/21 Page 5 of 17




(ee)                     Governmental Unit is as defined in section 101(27) of the Bankruptcy
Code.

(ff)                   GUC Assets means (i) the balance of the Plan Contribution remaining after
payment of all Allowed Administrative Claims (including Allowed General Administrative Claims
and Allowed Professional Fee Claims), Cure Amounts, Allowed Class 1 Claims and any other
amounts required to be paid under the Plan (including any expenses of the Creditors’ Trust), and
(ii) any proceeds of Transferred Causes of Action (net of any expenses incurred in connection with
the pursuit thereof).

(gg)                    Impaired means the treatment of an Allowed Claim pursuant to the Plan
unless, with respect to such Claim, either (a) the Plan leaves unaltered the legal, equitable and
contractual rights to which such Claim entitles the holder of such Claim or (b) notwithstanding
any contractual provision or applicable law that entitles the holder of such Claim to demand or
receive accelerated payment of such Claim after occurrence of a default, the Reorganized Debtor
(i) cure any default that occurred before or after the commencement of the Case on the Petition
Date, other than default of the kind specified in 11 U.S.C. § 365(b)(2), (ii) reinstate the maturity
of such Claim as such maturity existed before such default, (iii) compensate the holder of such
Claim for any damages incurred as a result of any reasonable reliance by such holder on such
contractual provision or such applicable law, and (iv) does not otherwise alter the legal, equitable
or contractual rights to which such Claim entitles the holder of such Claim; or (c) the Plan provides
that on the Effective Date the holder of such Claim receives, on account of such Claim, cash equal
to the amount of such Allowed Claim.

(hh)                     Insider has the meaning in § 101(31) of the Code.

(ii)                    Lien means a “lien” as defined in section 101(37) of the Bankruptcy Code,
and, with respect to any property or asset, includes, without limitation, any mortgage, deed of trust,
lien, pledge, charge, security interest or other encumbrance of any kind, or any other type of
preferential arrangement that has the practical effect of creating a security interest, in respect of
such property or asset.

(jj)                   New Equity Interests means the equity interests of the Reorganized Debtor
issued pursuant to the Plan.

(kk)                New Governance Documents has the meaning set forth in the Stock
Purchase Agreement.

(ll)                   Person means an individual, partnership, or corporation, but does not
include a governmental unit unless the government unit acquires an asset as a result of operation
of a loan guarantee agreement, or as receiver or liquidating agent, in which case such governmental
unit shall be considered a Person for purposes of 11 U.S.C. § 1102.

(mm)                      Petition Date means December 4, 2019 and is the date on which the Debtor
filed its petition for relief, commencing the Bankruptcy Case.

(nn)                 Plan means this Plan of Reorganization, as it may be amended, modified or
supplemented by the Debtor from time to time as permitted herein and by the Bankruptcy Court.

DEBTOR’S AMENDED PLAN OF REORGANIZATION                                                        Page 4
1" = "1" "WEST\292705487.6" "" WEST\292705487.6
        Case 19-36767 Document 225 Filed in TXSB on 01/25/21 Page 6 of 17




(oo)                   Plan Contribution means the purchase price in the amount of $2,107,065
to be paid by Sawafi for the New Equity Interests in the Reorganized Debtor, subject to and
pursuant to the terms and conditions of the Stock Purchase Agreement.

(pp)                 Priority Creditor means a Creditor whose Claim is entitled to priority
under 11 U.S.C. § 507.

(qq)                 Professional means any attorneys retained by the Debtor or the Creditors’
Committee with court approval.

(rr)                     Professional Fee Claim means the claim for fees and expenses of a
Professional.

(ss)                   Professional Fee Claim Reserve Amount means the aggregate accrued
Professional Fee Claims through the Effective Date, other than Approved Professional fees, in an
amount equal to the estimates provided by the Professionals to the Debtor and Disbursement Agent
on or before the Effective Date.

(tt)                    Property of the Estate means all property in which the Debtor holds a legal
or an equitable interest, including all property described in 11 U.S.C. § 541.

(uu)                   Reorganized Debtor means the Debtor, as reorganized under the Plan, or
any successor thereto by merger, consolidation, or otherwise on or after the Effective Date,
including any transferee, assignee, or successor of the Reorganized Debtor.

(vv)                     Sawafi means Sawafi Al-Jazeera Oilfield Products and Services Co., Ltd,
or its designee.

(ww)                   Secured Claim means any Claim secured by a Lien or other charge or
interest in property in which the Debtor has an interest, to the extent of the value thereof as
determined in accordance with 11 U.S.C. § 506(a).

(xx)                     Secured Creditor or Secured Claimant means any Claimant holding a
Secured Claim.

(yy)                 Stock Purchase Agreement means that certain Stock Purchase Agreement
between Sawafi and the Debtor, as amended, modified or supplemented.

(zz)                   Tax Claim means any Claim of a Governmental Unit of the kind specified
in section 507 of the Bankruptcy Code or secured by any Lien.

(aaa)                  Transferred Causes of Action means the causes of action transferred to
the Creditors’ Trust pursuant to Article IX of the Plan.

(bbb)                    Unsecured Claim means a Claim that is not a Secured Claim.

(ccc)               Unsecured Creditor or Unsecured Claimant means any Claimant holding
an Unsecured Claim.


DEBTOR’S AMENDED PLAN OF REORGANIZATION                                                      Page 5
1" = "1" "WEST\292705487.6" "" WEST\292705487.6
        Case 19-36767 Document 225 Filed in TXSB on 01/25/21 Page 7 of 17




1.02           Number and Gender of Terms. Whenever the singular number is used, it shall
include the plural, and the plural shall include the singular, as appropriate to the context. Words of
any gender shall include each other gender where appropriate.

1.03          Terms Defined in the Bankruptcy Code. Capitalized terms not specifically
defined in Section 1.01 of the Plan shall have the definitions, if any, given those terms in the
Bankruptcy Code.

1.04           Headings. The headings and captions used in the Plan are for convenience only
and shall not be deemed to limit, amplify or modify the terms of this Plan nor affect the meaning
thereof.

1.05           Computation of Time. In computing any time prescribed herein the provision of
Fed. R. Bankr. P. 9006(a) shall apply.

                                          ARTICLE II
                                     OVERVIEW OF THE PLAN

2.01            On the Effective Date of the Plan, the Debtor will cancel all existing shares of stock
and issue new shares to Sawafi in return for the Plan Contribution in the amount of $2,107,065,
such that Sawafi will own 100% of the New Equity Interests in the Reorganized Debtor. The Plan
Contribution will be used to fund the Plan and all distributions required to be made under the Plan.
More specifically, the Plan Contribution will be used to pay all Administrative Claims, all Cure
Amounts under all Executory Contracts assumed under or in connection with the Plan, and Priority
Tax Claims, to establish a reserve for wind down and transition expenses. The balance of the Plan
Contribution will be transferred to the Creditors’ Trust to administer payments of pre-petition
unsecured claims against the Debtor, as provided in the Plan. The effect of the confirmation of the
Plan will be to discharge the Debtor from all Claims, among other things.

                                   ARTICLE III
                      MEANS FOR IMPLEMENTATION OF THE PLAN

3.01            On the Effective Date of the Plan, Sawafi will acquire 100% of the New Equity
Interests for the Plan Contribution pursuant to the terms of the Stock Purchase Agreement.

3.02           The Distribution Agent and the Trustee for the Creditors’ Trust, as applicable
pursuant to the terms of this Plan, will use the Plan Contribution and the proceeds of the
Transferred Causes of Action, if any, to fund all payments under the Plan as detailed below,
including, without limitation, all distributions under the Plan to holders of Allowed Claims.

3.03           On the Effective Date of the Plan, the Distribution Agent shall: (a) pay from the
Plan Contribution all uncontested Administrative Claims, including General Administrative
Claims and Approved Professional Fees, Allowed Tax Claims, and Cure Amounts required to be
paid on the Effective Date of the Plan, as determined by the Debtor prior to the Effective Date, (b)
remit the applicable Professional Fee Claim Reserve Amount to Professionals to hold in their
respective trust accounts pending approval of their fees, and (c) remit the balance of the Plan
Contribution to the Creditors’ Trust for all other distributions under the Plan.


DEBTOR’S AMENDED PLAN OF REORGANIZATION                                                        Page 6
1" = "1" "WEST\292705487.6" "" WEST\292705487.6
        Case 19-36767 Document 225 Filed in TXSB on 01/25/21 Page 8 of 17




3.04           On the Effective Date, the Distribution Agent shall contemporaneously deliver to
the Trustee: (1) a schedule of all unpaid, disputed Administrative Claims and Tax Claims and an
explanation of the grounds for such dispute, and (2) a schedule of estimated current, administrative
expenses incurred by the Debtor in the ordinary course of business for which the Debtor has not
received an invoice. The Distribution Agent shall deliver to the Trustee any such invoices upon
the Distribution Agent’s receipt and advise the Trustee whether the invoice is disputed and provide
the basis of any dispute. The Trustee is authorized to pay all such Administrative Claims and Tax
Claims or to file objections to such claims, subject to the approval of the Trust Committee. Any
Allowed Claims not paid by the Distribution Agent on the Effective Date of the Plan shall solely
become claims against the Creditors’ Trust.

3.05            After the Effective Date, the Professionals shall be authorized to apply funds held
in their respective trust accounts upon the entry of an Order by the Court. The Professionals shall
remit any remaining balance in their trust accounts, if any, to the Trustee.

3.06            On the Effective Date of the Plan, the Reorganized Debtor shall issue or cause to
be issued all of the New Equity Interests issued or issuable in accordance with the terms of the
Plan and the Stock Purchase Agreement. The issuance of the New Equity Interests under the Plan
is authorized without the need for further corporate action, and all of the New Equity Interests
issued or issuable under the Plan and the Stock Purchase Agreement shall be duly authorized and
validly issued, fully paid, and non-assessable.

3.07            The issuance and distribution of the New Equity Interests shall be exempt from
registration under the Securities Act and any other applicable securities laws pursuant to section
1145 of the Bankruptcy Code, and may be resold without registration under the Securities Act or
other federal securities laws pursuant to the exemption provided by section 4(a)(1) of the Securities
Act, unless the holder is an “underwriter” with respect thereto, as that term is defined in section
1145(b) of the Bankruptcy Code, and under state securities laws pursuant to various exemptions
provided by the respective laws of the several states.

3.08            As of the Effective Date, the terms of the then-current members of the board of
directors of the Debtor, and any officers or employees of the Debtor that have not been retained
by the Reorganized Debtor on such terms as the Reorganized Debtor may agree in writing in its
sole discretion, shall terminate and expire without further action and all actions contemplated by
the Plan and the Stock Purchase Agreement shall be deemed authorized, approved, and, to the
extent taken prior to the Effective Date, ratified without any requirement for further action by
holders of Claims or Equity Interests, directors, managers, or officers of the Debtor, the
Reorganized Debtor, or any other entity.

                                          ARTICLE IV
                                     THE CREDITORS’ TRUST

4.01            The Creditors’ Trust shall be administered by a trustee (the “Trustee”) who shall
serve until all assets of the Creditors’ Trust have been liquidated and proceeds distributed under
the terms of the Plan and the Creditors’ Trust is terminated or until the Trustee resigns or is
removed.



DEBTOR’S AMENDED PLAN OF REORGANIZATION                                                       Page 7
1" = "1" "WEST\292705487.6" "" WEST\292705487.6
        Case 19-36767 Document 225 Filed in TXSB on 01/25/21 Page 9 of 17




4.02           Except as set forth below, the Trustee will be authorized take all actions necessary
to administer the Creditors’ Trust, to protect the assets and enforce or compromise the rights of
the Creditors’ Trust, to retain professionals, to object to claims, to make distributions to the
creditors under the terms of the Plan, and to seek the entry of an order closing the bankruptcy case
upon substantial consummation of the Plan

4.03             The Trustee’s compensation shall be 5% of all disbursements from the Trust.

4.04           The Trustee shall post a bond in the amount of the maximum estimated balance of
the trust accounts. The cost of the bond shall be borne by the assets of the Trust

4.05          The initial Trustee of the Creditors’ Trust will be the person designated in the order
confirming the Plan.

4.06             A trust committee (the “Trust Committee”) will be formed for the purpose of:

            1.   determining the amount of the Trustee’s bond;
            2.   selecting a successor trustee in the event the trustee resigns or is terminated;
            3.   selecting committee members to replace members who resign or are;
            4.   approving the commencement of any actions by the Creditors’ Trust;
            5.   approving filing the objection to any claim;
            6.   approving any compromise of claims by the trustee;
            7.   terminating the Creditors Trust after the final distribution to creditors is made.

4.07            There shall be at least three initial members of the Trust Committee to be selected
by the Creditors’ Committee. All Trust Committee decisions will be made by majority vote. Any
member can be removed and replaced by vote of two members. Members of the Trust Committee
will not be compensated for their service on the Trust Committee but may obtain reimbursement
for any out of pocket expenses.

4.08           The Debtor will file any U.S. Trustee’s reports required to be filed before the
Effective Date, and the Distribution Agent will pay on the Effective Date any U.S. Trustee fees
that are due and unpaid as of the Effective Date. The Creditors’ Trust will be responsible for filing
US Trustee’s reports and paying quarterly fees that are due after the Effective Date until the case
is closed.

4.09             The Creditors’ Trust shall indemnify and hold harmless any person who was, or is,
a party, or is threatened to be made a party, to any pending or contemplated action, suit or
proceeding, whether civil, criminal, administrative, or investigative, by reason of the fact that such
person is or was the Trustee, or an employee of the Creditors’ Trust, or an agent, attorney,
accountant, or other professional for the Trustee, against all costs, expenses, judgments, fines, and
amounts paid in settlement actually and reasonably incurred by such entity in connection with such
action, suit, or proceeding, or the defense or settlement of any claim, issue, or matter therein, to
the fullest extent, except to the extent such liability is determined to be the result of willful
misconduct or gross negligence. Costs or expense incurred by any such entity in defending any
such action, suit, or proceeding may be paid by the Creditors’ Trust in advance of the institution



DEBTOR’S AMENDED PLAN OF REORGANIZATION                                                          Page 8
1" = "1" "WEST\292705487.6" "" WEST\292705487.6
       Case 19-36767 Document 225 Filed in TXSB on 01/25/21 Page 10 of 17




or final disposition of such action, suit, or proceeding, if authorized by the Trustee or, if such
action, suit or proceeding is against the Trustee, by the Trust Committee.

4.10           The Creditors’ Trust is intended to qualify as a "grantor trust" for federal income
tax purposes and the Trustee shall operate and maintain the Creditors’ Trust in compliance with
the guidelines for liquidating trusts as set forth in Internal Revenue Service Revenue Procedure
94-45, 1994-2 C.B. 684, and Treasury Regulation Section 1.671-4(a) and all subsequent guidelines
regarding liquidating trusts issued by the Internal Revenue Service

4.11           The Creditors’ Trust Agreement, when executed will become effective on the
Effective Date of the Plan.

                                       ARTICLE V
                             ADMINISTRATIVE EXPENSE CLAIMS

5.01            Administrative Claims generally consist of expenses incurred during the chapter 11
case in administering the bankruptcy case and in operating the Debtor’s business. Administrative
Claims generally include claims for taxes and for providing goods and services to the Debtor after
the commencement of the case and which are allowable under §503 of the Bankruptcy Code, the
fees of professionals employed by the Debtor and the Creditors Committee in the Bankruptcy Case
approved by the Bankruptcy Court, and the United States Trustee’s fees.

5.02           On the Effective Date of the Plan, the Distribution Agent shall pay the General
Administrative Claims listed on Exhibit B to the Disclosure Statement in the amount listed there,
less any payments made on such claims after October 31, 2020. No other General Administrative
Claim arising on or before October 31, 2020 will be paid under the Plan unless otherwise agreed
by the Distribution Agent or pursuant to an order of the Bankruptcy Court.

5.03            The holder of any General Administrative Claim arising on or before October 31,
2020 which are not on Exhibit B to the Disclosure Statement must have filed an Application for
Payment of Administrative Claim at least five days before the commencement of the hearing on
the confirmation of this Plan or such claims will not be paid under this Plan. If an Application was
timely filed, the Distribution Agent may pay such claim. If the Distribution Agent disputes the
claim, the disputed General Administrative Claim shall become a claim solely against the
Creditors’ Trust and not against the Reorganized Debtor, and the Creditor’s Trust shall have the
discretion whether to pay or object to such claim.

5.04            The Distribution Agent shall pay any undisputed General Administrative Claim
arising after October 31, 2020 upon the Effective Date of the Plan. Any vendor who provides
goods or services to the Debtor after October 31, 2020 must submit an invoice within 30 days after
providing such goods or services. If a vendor does not timely submit an invoice, the Distribution
Agent and the Trustee may elect not to pay that claim. If a vendor has not submitted an invoice
prior to the Effective Date, the Debtor shall provide the Trustee the invoice when received and the
Trustee shall be responsible for paying such invoice. If the Distribution Agent disputes the claim
or does not pay a General Administrative Claim for any reason, the disputed General
Administrative Claim shall become a claim solely against the Creditors’ Trust, and the Creditor’s
Trust shall have the discretion whether to pay of object to such claim.


DEBTOR’S AMENDED PLAN OF REORGANIZATION                                                      Page 9
1" = "1" "WEST\292705487.6" "" WEST\292705487.6
        Case 19-36767 Document 225 Filed in TXSB on 01/25/21 Page 11 of 17




5.05             Professional Fee Claims shall be paid by the Distribution Agent as provided in
Article III of the Plan.

5.06            The United States Trustee’s fees for the 1st quarter 2021 and thereafter will be paid
when due.

                            ARTICLE VI
    CLASSIFICATION AND TREATMENT OF CLAIMS AND EQUITY INTERESTS

6.01            Class 1 –Allowed Tax Claims

        Class 1 Claims consist of Allowed Tax Claims of governmental authorities for taxes that
are entitled to priority under §507 of the Bankruptcy Code or that are secured by Liens.

        The Allowed Tax Claims will be paid in full in cash from the Plan Contribution upon the
Effective Date of the Plan.

        The rights of Class 1 creditors are unimpaired, and so they are not entitled to vote on the
Plan.

6.02            Class 2 - Allowed General Unsecured Claims.

       Class 2 consists of Allowed General Unsecured Claims of all creditors other than those in
Class 1.

       The GUC Assets shall be distributed by the Trustee of the Creditors’ Trust to the holders
of Allowed General Unsecured Claims in Class 2 on a pro rata basis.

        The rights of Class 2 creditors are impaired and so they are entitled to vote on the Plan.

6.03            Class 3 – Allowed Equity Interests in the Debtor.

        Class 3 consists of all of the existing Equity Interests in the Debtor. The Class 3 Interests
shall be terminated on the Effective Date of the Plan and holders of such Equity Interests will
receive no distribution under the Plan.

        Class 3 is impaired, but conclusively presumed to have rejected the Plan under section
1126(g) of the Bankruptcy Code. Therefore, the holders of Class 3 Equity Interests are not entitled
to vote on the Plan.

                          ARTICLE VII
ASSUMPTION AND REJECTION OF LEASES AND EXECUTORY CONTRACTS

       On the Effective Date, the Debtor will assume the Executory Contracts set forth in the
Confirmation Order. If the Debtor assumes an Executory Contract, the Distribution Agent will pay
the Cure Amounts scheduled in the Disclosure Statement to the counterparty to the Contract on
the Effective Date of the Plan unless such counterparty timely filed an objection to the Plan. If
such an objection was timely filed, and if such objection is sustained by Final Order of the

DEBTOR’S AMENDED PLAN OF REORGANIZATION                                                      Page 10
1" = "1" "WEST\292705487.6" "" WEST\292705487.6
       Case 19-36767 Document 225 Filed in TXSB on 01/25/21 Page 12 of 17




Bankruptcy Court, the Debtor or the Reorganized Debtor, as applicable, may reject such Executory
Contract in lieu of assuming it. The Debtor or the Reorganized Debtor, as applicable, shall be
authorized to effect such rejection by filing a written notice of rejection with the Bankruptcy Court
and serving such notice on the applicable counterparty within thirty (30) days of the entry of such
Final Order.

       The Distribution Agent will pay all Cure Amounts related to any assumed Executory
Contracts from the Plan Contribution.

        All Executory Contracts that are not expressly identified in the Confirmation Order, or
subject to a separate motion to assume filed by the Debtor and pending on the Effective Date, shall
be deemed to be rejected as of the Effective Date, and counterparties to any Executory Contracts
that were not rejected prior to the confirmation of the Plan shall have 30 days from the Effective
Date of the Plan to file a Proof of Claim arising out of such rejection.

       Each Executory Contract assumed pursuant to the Plan shall revest in and be fully
enforceable by the Reorganized Debtor or the applicable assignee in accordance with its terms and
conditions, except as modified by the provisions of this Plan, any order of the Bankruptcy Court
approving its assumption and/or assignment, or applicable law.

                                 ARTICLE VIII
              DISTRIBUTIONS AND CLAIMS ALLOWANCE PROCEDURES

8.01           Treatment of Claims. This Plan is intended to resolve all Claims against the
Debtor and/or its property of whatever character, whether contingent or liquidated, or whether or
not allowed by the Bankruptcy Court pursuant to 11 U.S.C. § 502(a). However, only Allowed
Claims will receive treatment afforded by the Plan. The Debtor believes that Claimants will receive
at least as much pursuant to this Plan as they would receive in a liquidation of the Debtor pursuant
to Chapter 7 of the Bankruptcy Code.

8.02         Allowed Claims. To receive a distribution under the Plan, a Creditor must have an
Allowed Claim.

8.03             Amount of Claims. If the Debtor has scheduled a Claim and has not scheduled
such Claim as disputed, contingent, or unliquidated, then the amount scheduled shall control,
unless the Creditor files a proof of claim in a different amount or a party in interest files an
objection to the scheduled Claim. If a Creditor files a proof of claim, then the amount stated in the
proof of claim shall control, unless a party in interest files an objection to the Claim. If a party in
interest files an objection to a Claim for which a proof of claim is filed, or to a scheduled Claim,
then the amount determined by the Bankruptcy Court in a Final Order shall control. If a Claim has
been scheduled as disputed, contingent or unliquidated and the Creditor has not filed a proof of
claim by the applicable Bar Date, the Claim shall be deemed to be disallowed unless this Plan
specifically provides otherwise. Any proof of claim filed after the Bar Date set by the Bankruptcy
Court and applicable to such Claim shall be of no force and effect and shall be deemed disallowed.

8.04            Allowance of Post-Petition Interest, Fees and Costs. A Claim shall not be
entitled to post-petition interest, fees or costs.


DEBTOR’S AMENDED PLAN OF REORGANIZATION                                                        Page 11
1" = "1" "WEST\292705487.6" "" WEST\292705487.6
       Case 19-36767 Document 225 Filed in TXSB on 01/25/21 Page 13 of 17




8.05           Objections to Claims. The Creditors’ Trust may file an objection to any claim
within 90 days after the Effective Date of this Plan. All Contested Claims shall be litigated to Final
Order; provided, however, that the Creditors’ Trust may compromise and settle any Contested
Claim, without approval of the Bankruptcy Court.

8.06            Distributions on Contested Claims. No distributions under this Plan shall be made
to the holder of a Claim that is in dispute unless and until such Claim becomes an Allowed Claim.
When and if a Contested Claim becomes an Allowed Claim, the Creditors’ Trust shall at the next
scheduled distribution under the Plan pay the newly Allowed Claim a sum sufficient to bring that
Claimant current as if it had been paid according to the Plan since the Effective Date. If a Claim
is disputed in whole or in part because either Debtor asserts a right of offset against such Claim or
recoupment against the holder of such Claim, then, if and to the extent the Claim giving rise to the
offset or recoupment is sustained by Final Order, the Claim in dispute shall be reduced or
eliminated and, if applicable, the holder of such Claim shall be required to pay the amount of such
offset or recoupment, less the amount of the Allowed Claim.

8.07             Distributions on Allowed Claims. The Distribution Agent and the Creditors’
Trust shall be responsible for making all distributions required to be distributed under the Plan.
The Distribution Agent and the Creditors’ Trust may employ or contract with other persons or
entities to assist in or make the distributions required by this Plan and may pay the reasonable fees
and expenses of such entities and the Distribution Agent in the ordinary course of business.

                                            ARTICLE IX
                                         CAUSES OF ACTION

9.01           Article 5 Causes of Action. All causes of action of the Debtor under Article 5 of
Bankruptcy Code shall be transferred to the Creditors’ Trust. The Creditors’ Trust reserves all
rights to pursue, in its sole discretion, any preferences or fraudulent transfers to the fullest extent
allowed under the Bankruptcy Code and applicable state laws. ALL CREDITORS AND
RECIPIENTS OF PAYMENTS OR TRANSFERS THAT MAY BE DEEMED PREFERENCES
OR FRAUDULENT TRANSFERS, WITH ACTUAL OR CONSTRUCTIVE NOTICE OF THIS
BANKRUPTCY CASE ARE HEREBY PUT ON NOTICE THAT THE CREDITORS TRUST
MAY PROSECUTE THESE CLAIMS. THIS PLAN IS NOT INTENDED AND DOES NOT
WAIVE ANY OF DEBTOR’S CHAPTER 5 CAUSES OF ACTION, EXCEPT THOSE
ACTIONS AND CLAIMS EXPRESSLY RELEASED IN THE PLAN, OR CONFIRMATION
ORDER.

9.02            Other Potential Litigation. In addition to preferences and fraudulent transfer
claims, the Debtor may also have claims and causes of action against third parties and creditors
arising prior to the Petition Date. These causes of action will automatically be transferred to the
Creditors’ Trust and may be prosecuted by the Creditors’ Trust or enforced by way of setoff against
Claims filed against the bankruptcy estate. The Creditors’ Trust has sole discretion to prosecute
any such litigation and to object to any Claims.

                                  ARTICLE X
                  CONDITIONS PRECEDENT TO THE EFFECTIVE DATE



DEBTOR’S AMENDED PLAN OF REORGANIZATION                                                        Page 12
1" = "1" "WEST\292705487.6" "" WEST\292705487.6
       Case 19-36767 Document 225 Filed in TXSB on 01/25/21 Page 14 of 17




10.01          The following conditions precedent to the Effective Date must be satisfied prior to
or simultaneously with the occurrence of the Effective Date:

(a)                   the Bankruptcy Court shall have approved the Disclosure Statement as
containing adequate information with respect to the Plan within the meaning of section 1125 of
the Bankruptcy Code;

(b)                   the Bankruptcy Court shall have entered the Confirmation Order in form
and substance satisfactory to the Debtor and Sawafi, and the Confirmation Order shall be a Final
Order;

(c)                    the conditions to closing under the Stock Purchase Agreement shall have
been satisfied or waived or in accordance thereof; and

(d)                   the transactions contemplated by the Stock Purchase Agreement shall have
closed, and Sawafi shall have paid the Plan Contribution.

                                         ARTICLE XI
                                   EFFECT OF CONFIRMATION

11.01           Vesting of Property. As of the Effective Date, the Debtor shall be revested with
all Property of the Estate, free and clear of all Liens, Claims and encumbrances except as expressly
provided under the Plan.

11.02          Plan Binding. Pursuant to 11 U.S.C. § 1141, the provisions of the confirmed Plan
shall bind the Debtor, the Debtor’s Creditors, and the holder of the Equity Interest in the Debtor,
whether or not the Claim or Equity Interest is impaired under the Plan and whether or not such
Creditor or Equity Interest holder has accepted the Plan.

11.03           Reliance on Other Parties. In connection with the Plan, the Debtor and its
members, representatives, attorneys, accountant, and agents may rely upon the opinions of counsel,
certified public accountants, and other experts or professionals employed by the Debtor, and such
reliance shall presumptively establish good faith.

11.04         Discharge. Confirmation of the Plan shall discharge the Debtor of all its pre-
Confirmation debts.

11.05           Permanent Injunction. Confirmation of the Plan shall result in the issuance of a
permanent injunction against the commencement or continuation of any judicial, administrative,
or other action or proceeding on account of any Claims against the Debtor. From and after
Confirmation, all holders of Claims against the Debtor are permanently restrained and enjoined
(a) from commencing or continuing in any manner, any action or other proceeding of any kind
with respect to any such Claim against the Debtor or its assets; (b) from enforcing, attaching,
collecting, or recovering by any manner or means, any judgment, award, decree, or order against
the Debtor or its assets; (c) from creating, perfecting, or enforcing any encumbrance or any kind
against the Debtor or its assets; (d) from asserting any setoff, right of subrogation, or recoupment
of any kind against any obligation due to the Debtor except as may be allowed under the
Bankruptcy Code; and (e) from performing any act, in any manner, in any place whatsoever, that

DEBTOR’S AMENDED PLAN OF REORGANIZATION                                                     Page 13
1" = "1" "WEST\292705487.6" "" WEST\292705487.6
        Case 19-36767 Document 225 Filed in TXSB on 01/25/21 Page 15 of 17




does not conform to or comply with the provisions of the Plan; provided, however, that each holder
of a Contested Claim may continue to prosecute its proof of claim in the Bankruptcy Court and all
holders of Claims shall be entitled to enforce their rights under the Plan and any agreements
executed or delivered pursuant to or in connection with the Plan.

                                         ARTICLE XII
                                  MODIFICATION OF THE PLAN

12.01           Post-Confirmation Modification. The Debtor, as proponent of the Plan, may
modify it at any time after Confirmation but before the Bankruptcy Case is fully administered,
provided that the Plan, as modified, meets the requirements of §§ 1122 and 1123 of the Bankruptcy
Code, that the Bankruptcy Court, after notice and hearing, confirms such modified Plan under §
1129, and that the circumstances warrant such modification.

12.02          Deemed Acceptance or Rejection. A holder of a Claim or Equity Interest that has
accepted or rejected the Plan shall be deemed to have accepted or rejected, as the case may be, the
Plan as modified, unless within any time limit fixed by the Court such holder changes its previous
acceptance or rejection.

                                        ARTICLE XIII
                                POST CONFIRMATION MATTERS

13.01          Application for Final Decree. The Creditors’ Trust shall file an application for
final decree when the Bankruptcy Case.

13.02           U.S. Trustee.

(a)                     Fees. To the extent not previously paid, the Distribution Agent shall pay
any outstanding U.S. Trustee fees due and payable as of the Effective Date. The Creditors’ Trust
shall pay all U.S. Trustees fees due and payable after the Effective Date until the Bankruptcy Case
is closed.

(b)                   Reports. The Creditors’ Trust shall file post-confirmation reports in the
form prescribed by the United States Trustee until the Bankruptcy Case is closed.

                                       ARTICLE XIV
                                 RETENTION OF JURISDICTION

14.01            Jurisdiction over Matters. Until the Bankruptcy Case is closed, the Bankruptcy
Court shall retain jurisdiction to hear and determine all Claims against the Debtor arising prior to
the Confirmation Date, to hear and determine all causes of action that exist in favor of the Debtor
that arise prior to the Confirmation Date (subject to applicable case law limiting such jurisdiction),
to hear and determine all matters relating the administration of what was the Debtor’s Estate, to
modify the Plan, and to make such other orders as are necessary or appropriate to effectuate the
provisions of the Plan in accordance with § 1142 of the Bankruptcy Code, including interpretation
and implementation of the Plan and entry of a final decree.



DEBTOR’S AMENDED PLAN OF REORGANIZATION                                                       Page 14
1" = "1" "WEST\292705487.6" "" WEST\292705487.6
        Case 19-36767 Document 225 Filed in TXSB on 01/25/21 Page 16 of 17




                                            ARTICLE XV
                                          MISCELLANEOUS

15.01           Request for Relief under 11 U.S.C. § 1129(b) – “Cramdown.” In the event any
Impaired Class fails to accept the Plan in accordance with 11 U.S.C. § 1129(a), the Debtor reserves
the right to, and does hereby, request the Court to confirm the Plan in accordance with 11 U.S.C.
§ 1129(b). Any and all payments pursuant to this Plan, either pre- or post-confirmation shall be
considered “new value” for purposes of that section.

15.02          Pre-Confirmation Amendment, Withdrawal/Revocation. The Debtor, as the
proponent of the Plan, reserves the right to amend or withdraw/revoke the Plan at any time prior
to the Confirmation Date. If the Debtor withdraws or revokes the Plan prior to the Confirmation
Date, then the Plan shall be deemed null and void. In such event, nothing contained herein shall
be deemed to constitute a waiver or release of any claims by or against the Debtor or any other
Person or to prejudice in any manner the rights of the Debtor or any other Person in any further
proceedings involving the Debtor.

15.03           Entire Agreement. The Plan, the Confirmation Order, the Disclosure Statement,
and all other documents and instruments to effectuate the Plan constitute the entire agreement and
understanding among the Debtor and its Creditors relating to the subject matter hereof and
supersede all prior discussions and documents.

15.04           Payments.

(a)                    Delivery. Any payments or distributions made by the Debtor or the
Creditors’ Trust pursuant to the Plan or as may be ordered by the Bankruptcy Court, to the extent
delivered by the United States mail shall be deemed made when deposited into the mail.
Distributions and deliveries to holders of Allowed Claims shall be made at the addresses set forth
the on the proofs of claim filed by such holders (or at the last known addresses of such holders if
no proof of claim is filed) unless the Claimant files with the Bankruptcy Court and serves the
Debtor and the Creditors’ Trust with a change of address. All Claims for undeliverable
distributions shall be made in writing within one-hundred eighty (180) days after the date of such
distribution. After such date, all unclaimed property shall remain the property of the Creditors’
Trust and the claim of any other holder with respect to such unclaimed property shall be discharged
and forever barred.

(b)                    Voided Checks. Checks issued by the Debtor or the Creditors’ Trust in
respect of Allowed Claims shall be null and void if not cashed within ninety (90) days of the date
of delivery thereof. Requests for reissuance of any check shall be made to the Trustee of the
Creditors’ Trust by the holder of the Allowed Claim to whom such check originally was issued.
Any claim in respect of such a voided check must be made to the Creditors’ Trustee in writing
within one-hundred eighty (180) days after the date of delivery of such check. After such date, all
claims in respect of void checks shall be discharged and forever barred, and the amount of such
checks shall be returned to the Creditors’ Trust.

15.05          Governing Law. Unless a rule or law or procedure supplied by federal law
(including the Bankruptcy Code and Bankruptcy Rules) is applicable, or a specific choice of law


DEBTOR’S AMENDED PLAN OF REORGANIZATION                                                    Page 15
1" = "1" "WEST\292705487.6" "" WEST\292705487.6
       Case 19-36767 Document 225 Filed in TXSB on 01/25/21 Page 17 of 17




provision is provided by federal law, the internal laws of the State of Texas shall govern the
construction and implementation of the Plan and any agreements, documents and instruments
executed in connection with the Plan without regard to conflicts of law.



Dated: January 25, 2021.



                                                  PLAN PROPONENT:

                                                  NEWSCO INTERNATIONAL ENERGY
                                                  SERVICES USA, INC.

                                                  By: ______________________________
                                                  Billy Melville
                                                  Chief Executive Officer

                                                  APPROVED:

                                                  _________________________
                                                  Stephen A. Roberts
                                                  Clark Hill Strasburger
                                                  720 Brazos, Suite 700
                                                  Austin, TX 78701
                                                  (512) 499-3624
                                                  sroberts@clarkhill.com


                                                  COUNSEL FOR NEWSCO INTERNATIONAL
                                                  ENERGY SERVICES USA, INC.




DEBTOR’S AMENDED PLAN OF REORGANIZATION                                                Page 16
1" = "1" "WEST\292705487.6" "" WEST\292705487.6
